DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1, 11, and 12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11, and 12, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1. A display control device for controlling a display position of a virtual image displayed and superimposed on a foreground seen from an occupant in a vehicle, the display control device comprising: 
a computer having a processor and configured to 
acquire state information indicating a state of the vehicle; 
extract attitude change information that indicates an attitude change of the vehicle and vibration information that indicates a vibration occurring in the vehicle from the state information; 
correct a displacement of the display position of the virtual image with respect to the foreground caused by the attitude change of the vehicle, based on the attitude change information; 

suppress a correction control of the display position of the virtual image and continue to display the virtual image, in response to determining a rough road, wherein
suppressing the correction control of the display position of the virtual image and continuing to display the virtual image includes stopping the correction 2CZB/Application No.: 16/508,558Docket No.: 4041 J-003529-US-COcontrol of the display position of the virtual image, displaying the virtual image at a specific display position, and continuing to display the virtual image at the specific display position, and
the specific display position is at least one of 
a display position where the virtual image is displayed in response to the vehicle traveling on a road without any gradient in a direction of vehicle travel, or 
a lowermost position of a display range in which the virtual image is displayed.
Claim 11. A display control method for controlling a display position of a virtual image displayed and superimposed on a foreground seen from an occupant in a vehicle, the display control method, using at least one processor, comprising: 
acquiring state information indicating a state of the vehicle and extracting attitude change information indicating an attitude change of the vehicle and vibration information indicating vibration occurring in the vehicle from the state information; 
determining whether a road is a rough road, the road on which the vehicle is traveling or scheduled to travel, based on the vibration information; 
correcting a displacement of the display position of the virtual image with respect to the foreground caused by the attitude change of the vehicle, based on the attitude change information; and
suppressing a correction control of the display position of the virtual image and continuing to display the virtual image, based on a rough road determination, wherein 
suppressing the correction control of the display position of the virtual image and continuing to display the virtual image includes stopping the correction control of the display position of the virtual image, displaying the virtual image at a specific display position, and continuing to display the virtual image at the specific display position, and
the specific display position is at least one of 
a display position where the virtual image is displayed in response to the vehicle traveling on a road without any gradient in a direction of vehicle travel, or 
a lowermost position of a display range in which the virtual image is displayed.
Claim 12. A display control method for controlling a display position of a virtual image displayed and superimposed on a foreground seen from an occupant in a vehicle, the display control method, using at least one processor, comprising: 
acquiring state information that indicates a state of the vehicle; 
extracting attitude change information from the state information that indicates an attitude change of the vehicle; 
extracting vibration information from the state information that indicates a vibration occurring in the vehicle; 
correcting a displacement of the display position of the virtual image with respect to the foreground, in response to determining the attitude change of the vehicle; 
stopping a correction control of the display position of the virtual image and continuing to display the virtual image, in response to the vibration occurring in the vehicle matching a predetermined frequency; and 
displaying the virtual image to a specific display position and continuing to display the virtual image at the specific display position, in response to stopping the correction control of the display position, 6CZB/Application No.: 16/508,558Docket No.: 4041 J-003529-US-CO
wherein the specific display position is at least one of 
a display position where the virtual image is displayed in response to the vehicle traveling on a road without any gradient in a direction of vehicle travel, or 
a lowermost position of a display range in which the virtual image is displayed.”
Claims 2-4 and 7-10 depend on claim 1, claim 13 depends on claim 12, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484